DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on February 9, 2021, March 3, 2021, and June 8, 2021 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1) in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018).
Regarding claim 1, Ly et al. teach an apparatus configured to be employed in a UE (User Equipment) (Fig(s).1 @115, 6 @ 604, and 7 @ 115), comprising: 
a memory interface (Fig.7 @ 782); and 
processing circuitry (Fig.7 @ 780) configured to: 
determine a WUS (read as determine a wake-up radio (WUR) signal configuration (Fig.6 @ 608)), 
determine a configuration for the WUS (Fig.3 @ 304; Fig.6 @ 608); and
monitor the WUS (Fig.3 @ 306),
wherein the UE is configured to communicate via one or more of eMTC (enhanced Machine Type Communication) or NB (NarrowBand)-loT (Internet of Things). (read as “in enhanced machine-type communication (eMTC) and narrowband Internet of Things (NB-IOT), a wake-up-radio (WUR) signal has been introduced.”(Fig(s).1 and 6-7; Paragraph [0024]) For example, “When WUR signals are used, UEs only monitor for WUR signal during the on duration of I-DRX and does not monitor PDCCH.”(Paragraph [0024]))
However, Ly et al. fail to explicitly teach a WUS group of a plurality of WUS groups, 
wherein the WUS group is associated with a first group WUS (Wake Up Signal) of a plurality of group WUSs; 
a starting subframe for the first group WUS,
The R1-1807109 document teaches a WUS group of a plurality of WUS groups (read as UE group ID (Section 1, page 1)), 
wherein the WUS group is associated with a first group WUS (Wake Up Signal) of a plurality of group WUSs (read as UE group ID (Section 1, page 1)); 
a starting subframe for the first group WUS (read as WUS comprising “time information of the starting subframe of the WUS …” (Section 1, page 1));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 17, Ly et al. teach an apparatus configured to be employed in a gNB (next generation Node B) ((Fig(s).1 @105, 6 @ 602, and 7 @ 105)), comprising: 
a memory interface (Fig.7 @ 742); and 
processing circuitry (Fig.7 @ 740) configured to: 
determine a WUS (read as determine a wake-up radio (WUR) signal configuration (Fig.6 @ 608)), 
determine a configuration for the WUS (Fig.2 @ 204; Fig.6 @ 608); and
wherein the first WUS is associated with one or more of eMTC (enhanced Machine Type Communication) or NB (NarrowBand)-loT (Internet of Things).  (read as “in enhanced machine-type communication (eMTC) and narrowband Internet of Things (NB-IOT), a wake-up-radio (WUR) signal has been introduced.”(Fig(s).1 and 6-7; Paragraph [0024]) For example, “When WUR signals are used, UEs only monitor for WUR signal during the on duration of I-DRX and does not monitor PDCCH.”(Paragraph [0024]))
However, Ly et al. fail to explicitly teach a WUS group of a plurality of WUS groups, 
wherein the WUS group is associated with a first group WUS (Wake Up Signal) of a plurality of group WUSs; 
a starting subframe for the first group WUS; 
generate a sequence for the first group WUS; and 
map the sequence for the first group WUS to one or more consecutive subframes beginning in the starting subframe for the first group WUS,
The R1-1807109 document teaches (read as UE group ID (Section 1, page 1)), 
wherein the WUS group is associated with a first group WUS (Wake Up Signal) of a plurality of group WUSs (read as UE group ID (Section 1, page 1)); 
a starting subframe for the first group WUS (read as WUS comprising “time information of the starting subframe of the WUS …” (Section 1, page 1)); 
generate a sequence for the first group WUS (read as time varying for WUS sequence (Section 5, pages 5-6)); and 
map the sequence for the first group WUS to one or more consecutive subframes beginning in the starting subframe for the first group WUS (read as time varying for WUS sequence (Section 5, pages 5-6)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating WUS sequence and exchanging a WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document with the base station as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 19, Ly et al. teach a machine readable medium (Fig.7 @ 782) comprising instructions that, when executed, cause a User Equipment (UE) (Fig(s).1 @115, 6 @ 604, and 7 @ 115) to:
determine a WUS (read as determine a wake-up radio (WUR) signal configuration (Fig.6 @ 608)), 
determine a configuration for the WUS (Fig.3 @ 304; Fig.6 @ 608); and
monitor the WUS (Fig.3 @ 306)
wherein the UE is configured to communicate via one or more of eMTC (enhanced Machine Type Communication) or NB (NarrowBand)-loT (Internet of Things).  (read as “in enhanced machine-type communication (eMTC) and narrowband Internet of Things (NB-IOT), a wake-up-radio (WUR) signal has been introduced.”(Fig(s).1 and 6-7; Paragraph [0024]) For example, “When WUR signals are used, UEs only monitor for WUR signal during the on duration of I-DRX and does not monitor PDCCH.”(Paragraph [0024]))
However, Ly et al. fail to explicitly teach a WUS group of a plurality of WUS groups, 
wherein the WUS group is associated with a first group WUS (Wake Up Signal) of a plurality of group WUSs; 
a starting subframe,
The R1-1807109 document teaches a WUS group of a plurality of WUS groups (read as UE group ID (Section 1, page 1)), 
wherein the WUS group is associated with a first group WUS (Wake Up Signal) of a plurality of group WUSs (read as UE group ID (Section 1, page 1)); 
a starting subframe for the first group WUS (read as WUS comprising “time information of the starting subframe of the WUS …” (Section 1, page 1));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claims 2 and 20, and as applied to claims 1 and 19 above, Ly et al., as modified by the R1-1807109 document,  teach an apparatus (Fig(s).1 @115, 6 @ 604, and 7 @ 115) and a machine readable medium (Fig.7 @ 782) wherein the processing circuitry (Fig.7 @ 780) is further configured to process higher layer signaling (read as RRC message) that configures one or more parameters of the WUS group. (read as “the configuration of the WUR signal may be signaled from the base station to the UE using SI or a RRC message.”(Fig.6; Paragraph [0033]))
Regarding claim 3, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) Also, Ly et al., teach an apparatus wherein the processing circuitry is configured to determine the WUS (Fig.3 @ 304; Fig.6 @ 608)
However, Ly et al. fail to explicitly teach the WUS group based on a UE ID (Identifier) of the UE.
The R1-1807109 document teaches the WUS group based on a UE ID (Identifier) of the UE. (read as UE group ID (Section 1, page 1)); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 8, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein physical resources for the first group WUS are multiplexed in a time domain with one or more other group WUSs of the plurality of group WUSs. (read as time variations for WUS sequence
The R1-1807109 document teaches a method wherein physical resources for the first group WUS are multiplexed in a time domain with one or more other group WUSs of the plurality of group WUSs. (read as time variations for WUS sequence (Section 3, page(s) 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the WUS sequence design to differentiate the WUS repetitions over multiple subframes as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 9, and as applied to claim 8 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein the physical resources for the first group WUS are multiplexed in the time domain with a WUS for one or more other UEs that do not support group WUSs.
The R1-1807109 document teaches a method wherein the physical resources for the first group WUS are multiplexed in the time domain with a WUS for one or more other UEs that do not support group WUSs. (read as time variations for WUS sequence (Section 3, page(s) 5-6))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ WUS sequence design to differentiate the WUS repetitions over multiple subframes as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 12, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein a sequence of the first group WUS is generated based on a RE-level Gold sequence generated based on NgrpUE that is longer than the sequence of the first group WUS, 
wherein NgrpUE is the number of WUS groups in the plurality of WUS groups.
The R1-1807109 document teaches a method wherein a sequence of the first group WUS is generated based on a RE-level Gold sequence generated based on NgrpUE that is longer than the sequence of the first group WUS (read as 127-length Gold sequence (Section 2.1, page 2)), 
wherein NgrpUE is the number of WUS groups in the plurality of WUS groups. (read as NUE group (Section 2.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for a WUS sequence design as taught by the R1-1807109 document with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 13, and as applied to claim 12 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein the sequence of the first group WUS is a subsequence of the RE-level Gold sequence generated based on NgrpUE, 
wherein the subsequence is shorter than the RE-level Gold sequence generated based on NgrpUE. 
The R1-1807109 document teaches a method wherein the sequence of the first group WUS is a subsequence of the RE-level Gold sequence generated based on NgrpUE (read as 127-length Gold sequence (Section 2.1, page 2)), 
wherein the subsequence is shorter than the RE-level Gold sequence generated based on NgrpUE. (read as NUE group (Section 2.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for a WUS sequence design as taught by the R1-1807109 document with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 14, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein a sequence of the first group WUS is generated based on a sequence a WUS for one or more other UEs that do not support group WUSs and on a first time domain OCC (Orthogonal Cover Code) of length 11 applied to all subframes carrying the first group WUS.
The R1-1807109 document teaches a method wherein a sequence of the first group WUS is generated based on a sequence a WUS for one or more other UEs that do not support group WUSs and on a first time domain OCC (Orthogonal Cover Code) of length 11 applied to all subframes carrying the first group WUS. (read as “Repeat the last 3 symbols of the inband 11-symbol WUS using 131-ZC sequence and 132-RE cover codes based on 127-Gold sequence as the front 3 symbols”(Section 2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for a WUS sequence design as taught by the R1-1807109 document with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 15, and as applied to claim 14 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein the sequence of the first group WUS is generated based on a first frequency domain OCC of length 12 applied to each OFDM (Orthogonal Frequency Division Multiplexing) symbol of all the subframes carrying the first group WUS. 
The R1-1807109 document teaches a method wherein the sequence of the first group WUS is generated based on a first frequency domain OCC of length 12 applied to each OFDM (Orthogonal Frequency Division Multiplexing) symbol of all the subframes carrying the first group WUS. (read as “We use the cyclic shifts of a pair of m-sequences in the cover codes to carry the remaining cell IDs, UE group ID and the MSB of SFN information.”(Section 2.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for a WUS sequence design as taught by the R1-1807109 document with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 16, and as applied to claim 15 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein the first time domain OCC is one of NgrpUE different time domain OCCs, wherein the first frequency domain OCC is one of NgrpUE different frequency domain OCCs, and 
wherein NgrpUE is the number of WUS groups in the plurality of WUS groups.
The R1-1807109 document teaches a method wherein the first time domain OCC is one of NgrpUE different time domain OCCs, wherein the first frequency domain OCC is one of NgrpUE different frequency domain OCCs (read as cover code(s) (Section 2.1, page 2)), and 
wherein NgrpUE is the number of WUS groups in the plurality of WUS groups. (read as NUE group (Section 2.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for a WUS sequence design as taught by the R1-1807109 document with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 18, and as applied to claim 17 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
However, Ly et al. fail to explicitly teach wherein the processing circuitry is configured to generate the sequence for the first group WUS based on a RE-level Gold sequence generated based on NgrpUE that is longer than the sequence of the first group WUS, 
wherein NgrpUE is the number of WUS groups in the plurality of WUS groups.
The R1-1807109 document teaches a method wherein the processing circuitry is configured to generate the sequence for the first group WUS based on a RE-level Gold sequence generated based on NgrpUE that is longer than the sequence of the first group WUS (read as 127-length Gold sequence (Section 2.1, page 2)), 
wherein NgrpUE is the number of WUS groups in the plurality of WUS groups. (read as NUE group (Section 2.1, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for a WUS sequence design as taught by the R1-1807109 document with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1), in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018), and Hoglund (U.S. Patent Application Publication # 2020/0169982 A1).
Regarding claim 4, and as applied to claim 3 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) Also, Ly et al., teach an apparatus wherein the processing circuitry is configured to determine the WUS (Fig.3 @ 304; Fig.6 @ 608)
The R1-187109 document teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6)
However, Ly et al. and the R1-187109 document fail to explicitly teach wherein the UE ID is an IMSI (International Mobile Subscriber Identity) of the UE.
Hoglund teaches a method wherein the UE ID is an IMSI (International Mobile Subscriber Identity) of the UE. (read as “The UE_ID used for paging is computed based on the International Mobile Subscriber Identity (IMSI) value of the radio device, e.g. UE_ID=IMSI mod 1024*x, x being 1, 4, or 16.”(Paragraph [0031]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ  the function for computing a UE_ID based on an IMSI value as taught by Hoglund and the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 10, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) Also, Ly et al., teach an apparatus wherein the processing circuitry is configured to determine the WUS (Fig.3 @ 304; Fig.6 @ 608)
The R1-187109 document teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6)
Also, the R1-187109 document teaches a method wherein the first group WUS and the one or more other group WUSs are multiplexed using quasi-orthogonal codes.  (read as 131-ZC sequence (Section 2.1, page 4))
However, Ly et al. and the R1-187109 document fail to explicitly teach wherein physical resources for the first group WUS are shared with one or more other group WUSs of the plurality of group WUSs, and 
Hoglund teaches wherein physical resources for the first group WUS are shared with one or more other group WUSs of the plurality of group WUSs (read as “if a larger number of UEs share the PF (and PO) but there is only paging of one UE, the eNodeB (eNB) will transmit the wake-up signal and all these UEs will read it and continue to decode the corresponding PDCCH, e.g. the NPDCCH or MPDCCH, which holds the DCI out the (N)PDSCH transmission holding the paging message.”(Paragraph [0016])), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a NPDSCH as taught by Hoglund and the function for using 131-ZC sequence to generate a WUS frame as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1), in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018), and Liu (U.S. Patent Application Publication # 2021/0227467 A1).
Regarding claim 5, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) Also, Ly et al., teach an apparatus wherein the processing circuitry is configured to determine the WUS (Fig.3 @ 304; Fig.6 @ 608)
The R1-187109 document teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6)
However, Ly et al. and the R1-187109 document fail to explicitly teach wherein physical resources for the first group WUS are multiplexed in a frequency domain with one or more other group WUSs of the plurality of group WUSs.
Liu teaches a method wherein physical resources for the first group WUS are multiplexed in a frequency domain with one or more other group WUSs of the plurality of group WUSs.(read as “a frequency-domain position of the wake-up signal being frequency-division multiplexed with the current SSB,”(Abstract))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for multiplexing WUS frequency domain position with a current SSB as taught by Liu and the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Regarding claim 7, and as applied to claim 5 above, Ly et al. teach, as modified by the R1-187109 document and LIU, teach an apparatus wherein the UE is a NB (NarrowBand)-loT (Internet of Things) UE (Fig(s).1 @115, 6 @ 604, and 7 @ 115), and 
wherein the physical resources for the first group WUS are within a first carrier of a plurality of configured carriers. (read as “determining numerology for WUR signals may include determining subcarrier spacing and symbol length of WUR signals.”(Paragraph [0040]))
Regarding claim 11, and as applied to claim 1 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) 
The R1-187109 document teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6)
However, Ly et al. and the R1-187109 document fail to explicitly teach wherein physical resources for the first group WUS are multiplexed with one or more other group WUSs of the plurality of group WUSs in at least two of a frequency domain, a time domain, or a code domain.
Liu teaches a method wherein physical resources for the first group WUS are multiplexed with one or more other group WUSs of the plurality of group WUSs in at least two of a frequency domain, a time domain, or a code domain. (read as “a frequency-domain position of the wake-up signal being frequency-division multiplexed with the current SSB,”(Abstract))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for multiplexing WUS frequency domain position with a current SSB as taught by Liu and the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1), in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018), Liu (U.S. Patent Application Publication # 2021/0227467 A1), and 3GPP document (“3GPP TS 36.211 v.14.2.0”,  April 2017).
Regarding claim 6, and as applied to claim 5 above, Ly et al. teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]) Also, Ly et al., teach an apparatus wherein the processing circuitry is configured to determine the WUS (Fig.3 @ 304; Fig.6 @ 608)
The R1-187109 document teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6)
Liu et al. teach “a frequency-domain position of the wake-up signal being frequency-division multiplexed with the current SSB,”(Abstract)
However, Ly et al.,  the R1-187109 document, and Liu fail to explicitly teach wherein the UE is a BL (Bandwidth reduced Low complexity)/CE (Coverage Enhanced) DL UE, and 
wherein the physical resources for the first group WUS are within a first narrowband of a plurality of configured narrowbands. 
The 3GPP document teaches a system wherein the UE is a BL (Bandwidth reduced Low complexity)/CE (Coverage Enhanced) DL UE (read as BL/CE UEs (Section 6.4.1, page 94)), and 
wherein the physical resources for the first group WUS are within a first narrowband of a plurality of configured narrowbands.  (read as “if the higher layer parameter ce-pdsch-maxBandwidth-config is set to 20 MHz, the maximum number of allocatable PRBs for PDSCH is 96 PRBs restricted to the narrowbands defined in clause 6.2.7;”(Section 6.4.1, page 94))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the BL/CE UE and the function for generating a maximum number of allocatable PRBs to one or more narrowbands as taught by the 3GPP document, the function for multiplexing WUS frequency domain position with a current SSB as taught by Liu, and the WUS frame comprising of UE group ID and timing information of the starting subframe as taught by the R1-1807109 document  with the UE as taught by Ly et al. for the purpose of enhancing wake-up signals used by devices in LTE and 5G NR networks. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Liu et al. (U.S. Patent Application Publication # 2021/0136687 A1) teach “a base station, user equipment, and methods therein related to physical wake-up signaling.”(Fig.1; Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 31, 2022